Title: To James Madison from Henry Lawrence Waddell, 16 January 1809
From: Waddell, Henry Lawrence
To: Madison, James



Dear Sir
Philada. Jany. 16th. 1809.

I had the honor to receive your friendly reply to mine of the 12th. Ulto. some time since, and as you were so obliging to mention that it would probably not be long before notice would be given of an opportunity for France, I deferred troubling you on the subject untill an occasion should occur, which I have just observed in the public Prints.
The reasons assigned why you were the less authorised to give me encouragement on the subject of my application I perfectly appreciated & with a little consideration ought to have foreseen.
I feel much indebted to you for the mode suggested as a precaution against the interruptions I apprehend, which I would most willingly adopt as it would no doubt remove them; but not being acquainted with Gen: Turreau I have not written to him on the subject, and have been prevented going to Washington to make a personal application, (owing to Mrs. Waddell’s indisposition occasioned by Fatigue of constant attendance on her elder Brother who has been for some weeks dangerously Ill). May I therefore request you should an opportunity occur to mention to him my intention of going in the Vessel from N York to L’Orient & returning in her.  Perhaps he would favor me with a letter that would entitle me to a passport from L’Orient to Paris & back reserving the liberty of making use of it or not, as I may possibly from a continuation of indispositions in my Family be prevented leaving home, which possible circumstance makes me diffident at this moment in offering my services to him to take charge of Papers of consequence.
Mrs. W. requests to be affectionately remembered to Mrs. Madison & Yourself.  I am with great respect Yr. Obt. Srt.

Henry L. Waddell

